                           UNITED STATE DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                            WEST PALM BEACH DIVISION

                            CASE NO. 21-80026-CR-CANNON

UNITED STATES OF AMERICA,

        Plaintiff,
 v.

ALIREZA HENDIJANI,

        Defendant.
                                         /

                  ORDER ADOPTING REPORT AND RECOMMENDATION

       THIS CAUSE comes before the Court upon the Order of Reference from the District Court

to conduct a Change of Plea before a Magistrate Judge [ECF No. 78]. On June 22, 2021,

Magistrate Judge Bruce Reinhart held a Change of Plea hearing and thereafter issued a Report and

Recommendation [ECF No. 88]. No party has filed objections to the Report, and the time to do

so has expired.

       The Court has conducted a review of the record and finds no error in the Report. Therefore,

it is ORDERED AND ADJUDGED as follows:

       1. The Report and Recommendation [ECF No. 88] is AFFIRMED AND ADOPTED.

       2. The guilty plea entered into by Defendant Alireza Hendijani as to Count One of the

           Indictment is ACCEPTED;

       3. Defendant Alireza Hendijani is adjudicated guilty of Count One of the Indictment,

           which charges him with conspiracy to possess with intent to distribute 400 grams or

           more of fentanyl and one kilogram or more of heroin, in violation of Title 21, United

           States Code, Sections 846, 841(a) and (b)(1)(A). In exchange for the Defendant’s
                                                          CASE NO. 21-80026-CR-CANNON


          guilty plea, the United States Attorney’s Office agrees to dismiss Counts 2, 4, and 5

          against the Defendant at sentencing [ECF No. 85(plea agreement)].

DONE AND ORDERED in Chambers at Fort Pierce, Florida this 9th day of July 2021.




                                                  ________________________________
                                                  AILEEN M. CANNON
                                                  UNITED STATES DISTRICT JUDGE


 cc:   counsel of record
